[Cite as State v. Tutte, 2022-Ohio-303.]

                                COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                   :

                 Plaintiff-Appellant,            :
                                                              No. 110508
                 v.                              :

GREGORY TUTTLE,                                  :

                 Defendant-Appellee.             :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: REVERSED AND REMANDED
                 RELEASED AND JOURNALIZED: February 3, 2022


         Criminal Appeal from the Cuyahoga County Court of Common Pleas
                            Case No. CR-20-650264-A


                                           Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, Anthony T. Miranda and Connor Davin,
                 Assistant Prosecuting Attorneys, for appellant.

                 Cullen Sweeney, Cuyahoga County Public Defender, and
                 Robert McCaleb, Assistant Public Defender, for appellee.


KATHLEEN ANN KEOUGH, J.:

                Pursuant to R.C. 2945.67(A), the state of Ohio (“the state”) appeals as a

matter of right the trial court’s decision dismissing the indictment against
defendant-appellee, Gregory Tuttle (“Tuttle”). For the reasons that follow, we

reverse and remand for further proceedings.

I.   Factual and Procedural Background

            On January 7, 2020, the Ohio State Patrol engaged in a high-speed

chase with a car driven by Tuttle on I-480 after Tuttle failed to stop following an

accident where his vehicle struck two other vehicles. Following the pursuit, officers

were able to stop and arrest Tuttle.

            Tuttle was charged in Cleveland Municipal Court under Cleveland M.C.

Nos. 2020 TRC 000519 and 2020 CRB 000400 with driving under the influence of

drugs and/or alcohol, driving under an FRA suspension,1 failing to wear a seatbelt,

failing to use a signal, and possession of marijuana. On January 5, 2021, Tuttle

appeared before the Cleveland Municipal Court and entered into a plea agreement

with the city, whereby he pleaded guilty to an amended charge of physical control of

a motor vehicle and driving under an FRA suspension, both first-degree

misdemeanors. All other charges were dismissed. In February 2021, he was

sentenced to probation and ordered to pay a fine and court costs.

             On October 27, 2020, while the charges were pending in Cleveland

Municipal Court, Tuttle was indicted by a Cuyahoga County Grand Jury in relation

to the January 2020 incident. He was charged with failure to comply, a third-degree




      1  An “FRA suspension” is a suspension imposed for driving without proof of
financial responsibility, i.e., insurance. R.C. 4509.101; see also R.C. 4510.16.
felony; failing to stop after an accident, a first-degree misdemeanor; and two counts

of criminal damaging or endangering, both misdemeanors of the first degree.

             On April 5, 2021, Tuttle moved to dismiss the case, contending that the

state violated his constitutional and statutory speedy trial rights. The motion did

not set forth a day-by-day calculation but noted the overall days from his arrest until

his indictment. According to Tuttle, the speedy trial deadline expired three weeks

before charges were even filed. He further argued that the Ohio Supreme Court’s

administrative actions issued regarding the COVID-19 pandemic did not prevent the

state from bringing the charges. Finally, he contended that Ohio Attorney General

David Yost’s Legal Opinion issued on May 18, 2020, regarding tolling speedy trial

time because of the pandemic did not apply because no indictment was pending.

See 2020 Ohio Atty.Gen.Op. No. 2020-002. Tuttle did not raise any preindictment

delay argument.

             The state opposed the motion, contending that its access to grand juries

was limited due to the COVID-19 public health crisis and the May 26, 2020

Administrative Order issued by the Administrative Judge of the Cuyahoga County

Court of Common Pleas (“Administrative Judge”). The state further argued that

various time periods were tolled due to the COVID-19 pandemic, relying on the

General Assembly’s passage of Am.Sub.H.B. 197, Section 22, and Am.Sub.S.B. 10,

Section 4, which addressed tolling of certain deadlines and timeframes, including
speedy trial.2 As such, the state maintained that it did not violate Tuttle’s right to a

speedy trial.

                On May 5, 2021, the trial court conducted a hearing on Tuttle’s motion.

A week later, the trial court issued a written decision granting Tuttle’s motion,

finding that the state violated his statutory right to a speedy trial. The trial court did

not do a day-by-day calculation in deciding the issue. Rather, the trial court (1)

noted the total elapsed days between arrest and indictment, (2) found the state’s

COVID-19 public health crisis argument unpersuasive because the state did not have

a written policy regarding how the state would triage cases for grand jury

proceedings during this time, and (3) determined that the legislation passed in

response to the COVID-19 pandemic did not toll Tuttle’s speedy trial time because

that legislation applied only if the actual time expired during the stated dates.

                The state now appeals, contending in its sole assignment of error that

the trial court erred in dismissing the case on the basis of speedy trial.

II. Standard of Review

                Whether a trial court’s ruling on a speedy trial question was correct

presents a mixed question of law and fact. State v. Borrero, 8th Dist. Cuyahoga No.

82595, 2004-Ohio-4488, ¶ 10, citing State v. Barnett, 12th Dist. Fayette No.

CA2002-06-011, 2003-Ohio-2014. Appellate courts apply a de novo standard of

review to the legal issues but afford great deference to any findings of fact made by


      2Both of these sections were retroactively effective to the date of Ohio Governor
Mike DeWine’s Executive Order, issued March 9, 2020.
the trial court, if they were supported by competent and credible evidence. State v.

Barnes, 8th Dist. Cuyahoga No. 90847, 2008-Ohio-5472, ¶ 17. This court must

construe the statutes strictly against the state when reviewing the legal issues in a

speedy trial claim. Brecksville v. Cook, 75 Ohio St. 3d 53, 57, 661 N.E.2d 706 (1996).

Moreover, in analyzing the procedural timeline record of the case, this court is

required to strictly construe any ambiguity in the record in favor of the accused.

State v. Johnson, 8th Dist. Cuyahoga Nos. 78097, 78098, and 78099, 2001 Ohio

App. LEXIS 999, 6 (Mar. 8, 2001).

III. Defendant’s Burden

               R.C. 2945.71 requires the state to bring a felony defendant to trial

within 270 days of arrest. Each day a defendant is held in jail in lieu of bail solely on

the pending charge is counted as three days. R.C. 2945.71(E). If the state does not

bring a defendant to trial within the speedy trial limits, the court, upon motion, must

discharge the defendant. R.C. 2945.73(B). A defendant establishes a prima facie

case for discharge based on a speedy trial violation when he or she demonstrates

that more than 270 days elapsed before trial. See State v. Butcher, 27 Ohio St.3d

28, 500 N.E.2d 1368 (1986). The burden then shifts to the state to show that R.C.

2945.72 extended the time limit. Cook at 55-56.

              The statutory speedy trial right begins at the time of a defendant’s

arrest, even if a person is not incarcerated pursuant to arrest. Shaker Hts. v. Kissee,

8th Dist. Cuyahoga No. 81301, 2002-Ohio-7255, ¶ 20. “The right to a speedy trial
arises when a person becomes an ‘accused.’” Id., citing United States v. Marion,

404 U.S. 307, 313, 92 S.Ct. 455, 30 L.Ed.2d 468 (1971)

              The parties do not dispute that Tuttle’s arrest on January 7, 2020,

started that the speedy trial clock. Even though he was not indicted on the felony

charges until October 2020, the speedy trial clock nevertheless began because Tuttle

was arrested and charged with misdemeanor offenses following the incident. When

the subsequent charges arise out of the initial arrest and are not based on any new

facts discovered by the state, the date of the original arrest commences the speedy

trial clock. State v. Parker, 113 Ohio St.3d 207, 2007-Ohio-1534, 863 N.E.2d 1032,

¶ 18, citing State v. Adams, 43 Ohio St.3d 67, 68, 538 N.E.2d 1025 (1989).

              Accordingly, applying the triple-count provisions to all relevant times,

over 450 days elapsed between the date of Tuttle’s arrest and when the trial court

dismissed the case on May 14, 2021. He, therefore, established a prima facie case of

a speedy trial violation. The burden thus shifts to the state.

IV. State’s Burden

              Under R.C. 2945.72, the time within which the must bring an accused

to trial is extended for various reasons, including motions filed and continuances

requested by the accused, the time required to secure counsel for the accused, and

reasonable continuances granted other than upon the accused’s motion. See, e.g.,

State v. Sanchez, 110 Ohio St.3d 274, 2006-Ohio-4478, 853 N.E.2d 283; State v.

Byrd, 8th Dist. Cuyahoga No. 91433, 2009-Ohio-3283.
              At the hearing on Tuttle’s motion to dismiss, the parties agreed to

certain tolling and nontolling time periods. The parties agreed that the speedy trial

clock began the day after Tuttle’s arrest on January 7, 2020. See State v. Sanders,

8th Dist. Cuyahoga No. 107253, 2019-Ohio-1524, ¶ 20 (the day of the arrest does not

count in a speedy trial calculation).

      A. January 8, 2020 ─ January 9, 2020

              The parties disagree on how many days Tuttle spent in jail following

his arrest. It is undisputed that Tuttle was arrested on January 7, 2020, and pleaded

not guilty at his arraignment on January 9, 2020. The state maintains that Tuttle

posted bond and was released on January 9, 2020. In support, the state directs this

court to take judicial notice of the court’s docket in Cleveland v. Tuttle, Cleveland

M.C. No. 2020 CRB 000400. The court’s docket, accessible from the internet,

indicates that Tuttle posted a personal bond on January 9, 2020, in this case, as well

as in Cleveland M.C. No. 2020 TRC 000519.

              Tuttle does not refute when the bond was posted, but maintains that

he was not released from jail until January 10. In support, he included in his

appellate brief an excerpt from “jail records.” Notwithstanding that this information

was not presented to the trial court, this information, unlike the municipal court

records, is not available on a public docket accessible from the internet. See State

ex rel. S.Y.C. v. Floyd, 8th Dist. Cuyahoga No. 110759, 2021-Ohio-3467, ¶ 12, fn. 1,

citing State ex rel. Everhart v. McIntosh, 115 Ohio St.3d 195, 2007-Ohio-4798, 874
N.E.2d 516, ¶ 8, 10 (finding that a reviewing court cannot take judicial notice of a

juvenile docket because it is inaccessible from the internet).

              Accordingly, this court takes judicial notice that Tuttle was

incarcerated for speedy trial purposes from January 8, 2020, to January 9, 2020,

when he was issued a personal bond. Applying the triple-count provision of R.C.

2945.71(E), six days count against the state for speedy trial purposes.

      B. January 10, 2020 ─ May 25, 2020

              The parties do not dispute that following Tuttle’s release from jail, no

tolling events occurred until May 25, 2020. Accordingly, from January 10, 2020,

until May 25, 2020, 137 days count against the state for speedy trial purposes, for a

total of 143 days.

      C. May 26, 2020 ─ September 16, 2020

               By May 25, 2020, COVID-19 developed into a global health pandemic.

Governor DeWine issued Executive Order 2020-01D on March 9, 2020, that

declared a state of emergency to protect the well-being of Ohioans from the

dangerous effects of COVID-19.        As described in that order, COVID-19 is a

respiratory disease that can result in serious illness or death that is easily

transmittable from person to person who are in close contact with each other (within

about six feet) through respiratory droplets produced when an infected person

coughs or sneezes. See Executive Order 2020-01D.

               On March 16, 2020, the Administrative Judge issued an

Administrative Order suspending all criminal trials “for a period of 30 days, unless
a criminal case implicates constitutional ‘speedy trial’ issues for which a waiver from

the defendant had not been obtained.” Two days later, Ohio Attorney General Yost

issued an opinion that “courts may suspend jury trials to prevent the spread of the

novel coronavirus, and they may do so consistent with state and federal speedy-trial

obligations.” See 2020 Ohio Atty.Gen.Op. No. 2020-002.

              On March 19, 2020, the Administrative Judge issued another

Administrative Order adopting a “reduced docket, with a focus on incarcerated

individuals and emergency matters before the Court.” That order further recognized

Ohio Attorney General Yost’s opinion, stating that “[a]lthough tolling speedy-trial

time by suspending jury trial activity is an extraordinary step, it is lawful — and

responsible — to do so during a pandemic emergency.”

              On April 28, 2020, the Administrative Judge issued an extensive

order “extending the judicial emergency and continuity of operations of the court

due to COVID-19 pandemic.” It provided that a “public health emergency may be

considered a finding of ‘just cause’ for continuances deemed necessary by assigned

judges on a case-by-case basis.” The order suspended all criminal and civil jury trials

“up to and including July 30, 2020, unless a criminal case implicates constitutional

‘speedy trial’ issues for which a waiver from the defendant has not been obtained.”

The order further provided that “all criminal cases will be reviewed on a case-by-

case basis, with an emphasis on expediting those cases involving incarcerated

individuals.” Regarding grand jury proceedings, the court extended the service of

the Grand Jury for the January Term 2020 to July 30, 2020, and determined that
the “April Term 2020 shall be empaneled when [the] necessary safety protocols are

in place for required social distancing.’

               On May 26, 2020, the Administrative Judge ordered that “[d]ue to

social distancing requirements, courtroom occupancy will be limited to 15 people,

not including court and county staff.” The administrative ruling also provided that

“no bench trial will be held until at least June 30, 2020, and no jury trials will be

held until at least July 30, 2020.”

              On August 3, 2020, the Administrative Judge issued another order,

declaring that “[j]ury trials in criminal cases will not commence until September 21,

2020” and finding that “the ends of justice served by ordering the continuances

outweigh the interest of the public and any defendant’s right to a speedy trial.” On

September 17, 2020, however, the trial court slowly began resuming jury trials, and

the Administrative Judge adopted “a criminal and civil trial decision matrix to

determine the priority of cases for trial.”

               Based on the foregoing, the state contends that during the period from

May 26, 2020, when jury trials were suspended, until September 16, 2020, when the

trial court adopted a jury matrix, Tuttle’s speedy trial time was tolled.

              Tuttle does not concede that this time tolls his speedy trial time, but

maintains that even if the trial court’s administrative orders are deemed tolling

events, his speedy trial right was still violated based on other nontolling events,

which will be addressed later in this opinion. In fact, Tuttle agrees that if he “had

been indicted promptly, the pause of jury trials necessitated by the coronavirus
pandemic would have barred his trial during the paused period.” See Appellant’s

brief, p. 11, fn 3.

                We find that Tuttle’s argument is more akin to a preindictment delay

argument because whether or not Tuttle was indicted “promptly,” the case was

already pending for speedy trial purposes when he was arrested on January 7, 2020

— a fact conceded by the parties. Accordingly, either the case was pending — and

thus speedy trial time commenced — or it was not. If it was not pending, then there

is no speedy trial violation. We find that because the case was “pending,” the

administrative orders apply even though Tuttle was not yet under indictment.

                The trial court did not specifically address the administrative orders,

but found highly significant the state’s failure to provide written criteria for triaging

grand jury cases. Our review of the record and the administrative orders reveal that

although the state submitted no written policies to the trial court, the state

adequately explained its methods of triaging cases submitted to the grand jury. At

the hearing, the state explained:

       You’re all aware COVID-19 has presented certain challenges to the
       court system, one of which is getting enough people in the building to
       present cases to the grand jury.

       Based on the public health crisis we have been experiencing since last
       February — March, there has been a limited number of grand juries to
       essentially get cases indicted.

       What we have in our office is we prioritize cases where people are in jail
       where speedy trial rights are running three to one — days are running
       three to one.

       ***
      As relates to this, your Honor, with COVID-19 going on, we only had
      one or two grand juries during that time, and the grand juries were
      being used for cases of high precedence.

(Tr. 7-8.) The trial court then asked whether the prosecutor’s office had any written

policy on which kind of cases were being presented to the grand jury. The state

responded that it was unaware of any written policy, but stated that “cases were

being presented, but they were of the murder, rape, felonious assault variety where

someone was being held, someone was being detained pending those charges.” (Tr.

8.)

               We find that that trial court’s factual finding that the state presented

insufficient justification on its grand jury “triage” policy because no written policy

was adopted was unreasonable. The state sufficiently explained the reduced number

of grand juries, the cases that were being presented, and the prioritization of those

cases. Its explanation is consistent with the Administrative Orders that prioritized

cases involving “incarcerated individuals.”

              Accordingly, because the case was pending for speedy trial purposes,

and jury trials were suspended during that time to prevent the spread of COVID-19,

this time is not counted against the state.3 From May 26, 2020, until September 16,



      3  Because we find that the Administrative Order tolled the speedy trial time, this
court does not need to address or interpret the language of Am.Sub.S.B. No. 10, Section
22(D), retroactively effective March 9, 2020, which provides that the “time period
between March 9, 2020 and July 30, 2020, shall not be computed as part of the periods
of limitation and time limitations described in division (A) of this section.” The state
argues that the uncodified law would also toll Tuttle’s speedy trial time during that
specified time. Tuttle contends, and the trial court agreed, that the time would be tolled
2020, no days are counted against the state for speedy trial purposes; the calculation

remains at 143 days.

       D. September 17, 2020 ─ November 15, 2020

               The parties do not dispute that the speedy trial time counts against the

state from September 17, 2020, until November 15, 2020. During this time, the

court adopted a jury matrix, resumed jury trials, and Tuttle was indicted by a grand

jury. Accordingly, from September 17, 2020, until November 15, 2020, 60 days

count against the state for speedy trial purposes, for a total of 203 days.

       E. November 16, 2020 ─ December 13, 2020

               The parties do not dispute that the speedy trial clock stopped on

November 16, 2020, when the court ordered a continuance of Tuttle’s case at the

court’s request “due to COVID pandemic.”                 In accordance with all prior

administrative orders and pursuant to R.C. 2945.72, this continuance was

reasonable. Accordingly, from November 16, 2020, until December 13, 2020, no

days are counted against the state for speedy trial purposes; the calculation remains

at 203.

       F. December 14, 2020 ─ January 13, 2021

               The parties dispute whether this timeframe is tolled.                Tuttle’s

arraignment was scheduled for November 16, 2020. As previously discussed, the

trial court continued the case due to COVID-19 until December 14, 2020. The court



only if the speedy trial time was set to expire during that specified time. In this case, the
speedy trial time would have expired on October 3, 2020, if no tolling events occurred.
docket reflects that on December 14, 2020, a capias was issued for Tuttle. The next

journal entry is dated January 8, 2021, and provides, “Arraignment scheduled for

[December 14, 2020] at 08:30 AM is cancelled. Judge:           Arraignment Room

(Arraign) Reason: **Per DEF (notice sent).” Another journal entry issued the same

day provides, “Arraignment previously scheduled for [December 14, 2020] at 08:30

AM is rescheduled for [January 13, 2021,] at 08:30 AM.” The docket does not

indicate that the court recalled the capias. On January 13, 2021, Tuttle appeared at

his arraignment, the capias was recalled, and he posted a $5,000 personal bond.

              The state contends that this time period should count against Tuttle

because he did not appear at his scheduled arraignment on December 14, 2020, and

thus, the court issued a capias for his arrest. Tuttle contends that there is no

indication in the record that he was notified of the December 14, 2020 hearing date,

and thus, that time should count against the state.

              Because speedy trial time is strictly construed against the state, we

agree with Tuttle that the record is silent on whether Tuttle was notified of the

December 14, 2020 hearing date. However, the record indicates that on January 8,

2021, two journal entries were entered cancelling and then rescheduling the

December 14 hearing until January 13, 2021. One of the journal entries noted,

“Reason: **Per DEF (notice sent).” Tuttle appeared at the January 13 hearing where

the capias was recalled. We find, therefore, that the time from December 14, 2020,

until January 8, 2021 — 25 days — is counted against the state, but from January 9,
2021, until January 13 — 5 days — the time is tolled. Accordingly, 25 days are

counted against the state for speedy trial purposes, for a total of 228 days.

      G. January 14, 2021 ─ January 24, 2021

              The parties do not dispute that this time period is counted against the

state. On January 13, 2021, the trial court recalled the capias and the matter was set

for Tuttle’s first pretrial on January 25, 2021. Accordingly, from January 14, 2021,

until January 24, 2021, 11 days are counted against the state for speedy trial

purposes, for a total of 239 days.

      H. January 25, 2021 ─ April 4, 2021

              The parties dispute whether this time period is tolled. On January 25,

February 10, March 1, and March 22, the trial court conducted pretrials on Tuttle’s

case. Each hearing was continued for another pretrial “at the request of defendant.

Reason for continuance:      discovery ongoing.”     Pursuant to R.C. 2945.72(H),

continuances at the defendant’s request are tolling events. See State v. Walker, 8th

Dist. Cuyahoga No. 99239, 2013-Ohio-3522, ¶ 18. Tuttle contends that although

continuances at the defendant’s request typically toll the speedy trial time, these

discovery continuances should not be counted entirely against him because no trial

date had been set and thus no trial date could be delayed due to discovery. We find

the defendant’s argument unpersuasive. Without any evidence or indication from

the record that the state was hindering Tuttle’s discovery requests or preparation, or

that the continuances were in fact not at Tuttle’s request, this time period is tolled

for speedy trial purposes.
               Accordingly, from January 25, 2021, until April 4, 2021, no days are

counted against the state for speedy trial purposes; the calculation remains at 239

days.

        I. April 5, 2021 ─ May 14, 2021

               On April 5, 2021, Tuttle filed his motion to dismiss, contending that

the state violated his right to a speedy trial. For the time period from the date of the

motion until the trial court issued its decision dismissing the case, the speedy trial

clock remained tolled. State v. Nottingham, 7th Dist. Belmont No. 05 BE 39, 2007-

Ohio-3040, ¶ 20, citing State v. McCall, 152 Ohio App.3d 377, 2003-Ohio-1603, 787

N.E.2d 1241, ¶ 25 (7th Dist.)(the filing of a motion to dismiss on speedy trial grounds

tolls the speedy trial clock from running until the motion can be resolved by the

court); State v. Carr, 4th Dist. Ross No. 12CA3358, 2013-Ohio-5312, ¶ 29 (time is

tolled from the filing of motions until when the court files its decision, so long as that

time is reasonable).

              Accordingly, from April 5, 2021, until May 14, 2021, no days were

counted against the state for speedy trial purposes; the calculation remained at 239

days.

V.   Conclusion

               Because only 239 days count against the state, Tuttle’s right to a

speedy trial has not been violated. Accordingly, the trial court erred in granting

Tuttle’s motion to dismiss. The state’s assignment of error is sustained.

               Judgment reversed and case remanded for further proceedings.
      It is ordered that appellant recover from appellee costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule

27 of the Rules of Appellate Procedure.



KATHLEEN ANN KEOUGH, JUDGE

FRANK D. CELEBREZZE, JR., P.J., CONCURS;
LISA B. FORBES, J., CONCURS IN JUDGMENT ONLY (WITH SEPARATE
OPINION)


LISA B. FORBES, J., CONCURRING IN JUDGMENT ONLY WITH SEPARATE
OPINION:

            I agree with the majority that Tuttle’s right to a speedy trial was not

violated in this case. However, in my opinion, the Administrative Orders issued on

May 26, 2020, and August 3, 2020, do not extend Tuttle’s speedy trial time under

R.C. 2945.72, because they do not fall into one of the subsection (A)-(I) categories.

See State v. Sanchez, 110 Ohio St.3d 274, 2006-Ohio-4478, 853 N.E.2d 283, ¶ 8

(“The running of the speedy-trial clock may be temporarily stopped, that is, tolled,

only for the reasons listed in R.C. 2945.72.”).

             Rather, I would rely on Am.Sub.S.B. No. 10, Section 22(D) to find that

Tuttle’s speedy trial time was tolled from March 9, 2020, to July 30, 2020.